Title: From Peter Legaux to John Adams, 15 May 1794
From: Legaux, Peter
To: Adams, John,United States Senate


				
					The Honorable the President and Members of the Senate of the United States.Gentlemen,
					Springmill May 15. 1794.
				
				The only and lively zeal which has animated me for these 8 years past for the welfare and prosperity of America has induced me to attempt a kind of agriculture hitherto unknown here. The encouragement which the President of the United States and some among you, Gentlemen, have been pleased to give me has undoubtedly contributed not a little to augment this zeal, and turn my labours into pleasures. Success having crowned my intentions beyond all expectation; I think it my duty to offer you herewith my acknowledgments; humbly praying that you will be pleased to continue to bestow your patronage on my vineyard which for reasons in which all men now agree and which at present agitate the politicks and interrupt our trade, is of the utmost importance for America. The best things in the world have nevertheless their enemies and it is for this reason that an improvement of this kind might meet with some obstacles, if your known patriotism did not induce you to prevent the effects thereof: this I am convinced of by the interest I am persuaded you would take therein, if you had viewed the experiment with your own Eyes. This persuasion induces me to request that you will convince yourselves of the success of the culture of the vine in this new Empire, where formerly England made several unsuccessful attempts for the same purpose. I would spare you the trouble of a journey of thirteen miles, if it was in the power of mankind to transfer mountains, and to lay before you a natural vineyard as easily as a Geographer could present you with a map of the world. A subscription has been authorized by Government in order to furnish America with wine, brandy, tartar &c. I beg of you not to subscribe until you have assured yourselves of the success which the goodness of your soil and the temperature of your climate have procured me since the beginning of my undertaking: vouchsafe then to honor my vineyard with your presence, and then you will be convinced from ocular demonstration that America need not go to foreign markets for her Wines as she can supply her own wants and gratify all the wishes of the inhabitants in that article at home.I am with the greatest respect / Gentlemen / your most obedient humble / servant.
				
					P Legaux
				
				
			